COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE MATTER OF TROY S. POE                   §             No. 08-18-00074-CV
  TRUST,
                                                 §                Appeal from the
                       Appellant.
                                                 §              Probate Court No. 1

                                                 §           of El Paso County, Texas

                                                 §            (TC# 2016-CPR00308)

                                            §
                                          ORDER

       The Court GRANTS the Appellee Troy S. Poe, named beneficiary of the Troy S. Poe

Trust’s second motion for extension of time within which to file the supplemental brief until

December 23, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLEE TROY S. POE, NAMED BENEFICIARY OF THE TROY S. POE TRUST’S

SUPPLEMENTAL BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellee’s attorney, prepare the

Appellee’s supplemental brief and forward the same to this Court on or before December 23, 2022.

       IT IS SO ORDERED this 22nd day of November, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.